In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00348-CV


                  TIFFANI ELKINS AND MARCIA ELKINS, APPELLANTS

                                                   V.

                     HUNTSVILLE HOUSING AUTHORITY, APPELLEE

                            On Appeal from the County Court at Law
                                     Walker County, Texas1
               Trial Court No. 13,302-CV, Honorable Tracy M. Sorensen, Presiding

                                            April 2, 2020

                                 MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


        Appellants, Marcia Elkins and Tiffani Elkins, proceeding pro se, appeal from the

trial court’s judgment in favor of appellee, Huntsville Housing Authority. Appellants’ brief

was originally due February 14, 2020, but was not filed. By letter of February 21, 2020,

we notified appellants that the appeal was subject to dismissal for want of prosecution if




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Tenth Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
a brief was not received by March 2.2 To date, appellants have not filed a brief or

requested an extension of time.              Accordingly, we dismiss the appeal for want of

prosecution. TEX. R. APP. P. 38.8(a)(1), 42.3(b).


                                                                   Per Curiam




         2 The Clerk of this Court sent the February 21 letter to appellants at their last known address. The

letter was returned to the Clerk undelivered. Appellants have not provided the Court with any other mailing
address. TEX. R. APP. P. 9.1(b) (requiring unrepresented parties to provide appellate courts with their
contact information).

                                                     2